Name: Commission Regulation (EEC) No 1795/89 of 22 June 1989 repealing Regulation (EEC) No 74/84
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/28 Official Journal of the European Communities 23 . 6 . 89 COMMISSION REGULATION (EEC) No 1795/89 of 22 June 1989 repealing Regulation (EEC) No 74/84 3988/87 (% were very small ; whereas that Regulation should accordingiy be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 18 (6) and 25 thereof, Whereas Regulation (EEC) No 885/68 of the Council (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amounts thereof ; Whereas quantities exported under Commission Regulation (EEC) No 74/84 of 12 January 1984 laying down the conditions for granting special export refunds on certain cuts of unboned (bone in) meat of bovine animals 0, as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 74/84 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28. 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L 156, 4. 7, 1968, p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p. 16. Is) OT No L 10. 13. 1 . 1984. p. 32. ( «) OJ No L 376, 31 . 12. 1987, p. 31 .